Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the limitations “the first section width is sized to facilitate sliding engagement with the first pathway width” and “the second section width is sized to facilitate sliding engagement with the second pathway width”
And regarding claim 16, the limitations “the first section width is sized to facilitate sliding engagement with the first guideway width” and “the second section width is sized to facilitate sliding engagement with the second guideway width”

The limitations stated in claim 6 and 16
Pg. 8, para. 21, line 2-5 “The flat section 430 includes first parallel outward facing surfaces 434 that may define a width of the shootbolt 204. The first parallel outward facing surfaces 434 may be spaced apart to facilitate sliding engagement with the inward facing second surfaces 420 of the guideway 414”.
Pg. 8, para. 21, line 5-8 “The flat section 430 may also include second parallel outward facing surfaces 436. The second parallel outward facing surfaces 436 may be spaced apart to facilitate sliding engagement with the inward facing first surfaces 418 of the guideway 414.
Pg. 8, para 22, line 2-4 “The second planar surfaces 448 may be disposed offset from the second back surface 449 to facilitate sliding engagement with the first planar surfaces 424 and the first back surface 422 of the guideway 414.

It is the understanding of the examiner, and in accordance to fig. 4, that the first parallel outward facing surfaces 434 of the shootbolt 204 engage the first planar surfaces 424 of the guideway 414, and the second parallel outward facing surfaces 436 of the shootbolt 204 engage the inward facing first surfaces 418 of the guideway 414. Clarification is required.  For the purpose of examination, the examiner interprets the limitations as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 16- 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roto Frank AG (DE-202007011699-U1) hereinafter Frank

Regarding claim 16, 
A shoot bolt system (7, 8, 10, and 9 collectively) comprising: 

a chassis (chassis) attachable to a panel (2) of a fenestration system (1,2,3, and 4 collectively) the chassis including a guideway (Guideway) having a first guideway width (W1) and a second guideway width (W2) [as shown in figs. 1 and 3 and the annotated figure of fig. 2 and 4 below] ; and
a shootbolt (14) slidably coupled to the chassis and slidable between a retracted position (Unlocked/downwards movement) and an extended position (Locked/upwards movement), wherein the shootbolt includes a flat section (flat section) having a first section width (W3) and a second section width (W4) (as shown in figs 1 and 3 and the annotated figure of fig.2 and 4 below; para. 6, 11, and 19-22; the edge bolt 14 moves upwards and goes into the locking piece 15 to lock wing 2 and enable wing 3 to close so that the system is in a closed position, while sliding pin 17 down enables the edge bolt 14 to slide down and retract to unlock and open the wings 2 and 3),
wherein the first section width is sized to facilitate sliding engagement with the first guideway width, and the second section width is sized to facilitate sliding engagement with the second guideway width [as shown in the annotated figure of fig. 4 below; the shoot bolt is able to slide into its guideway via the corresponding surfaces indicated by the widths (W3, W1) and widths (W4, W2)].

    PNG
    media_image1.png
    843
    1240
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    825
    712
    media_image2.png
    Greyscale

Regarding claim 17,
The shoot bolt system of claim 16, further comprising a receiver (15) attachable to a frame (4) of the fenestration system (as shown in the annotated figure of fig. 2 above; para.11, 20 and 22; the shootbolt /edge bolt 14 plunges into the stop/ locking piece 15 on the fixed frame side).

Regarding claim 18, 
The shoot bolt system of claim 16, wherein the chassis includes an elongate opening (23) therethrough which is disposed at least partially along the guideway (as shown in the annotated figure of fig. 4 above);

Regarding claim 19,
The shoot bolt system of claim 16, wherein the chassis further includes a first section (chassis vertical section) in which the guideway is formed, and a mounting flange (chassis horizontal section) coupled to the first section and extending perpendicularly therefrom, the mounting flange including one or more mounting holes (Horizontal hole)14104699151.1 41832-12701 [as shown in the annotated figure of figs. 2 and 4 above; the horizontal section Is connected to the vertical section at a 90[Symbol font/0xB0] angle].

Regarding claim 20,
The shoot bolt system of claim 16, wherein the chassis includes a lock keeper (13) having a slot (22) sized to receive a movable lock pin (17) of an adjacent panel (3) (as shown in figs. 1 and 3 and the annotated figure of figs 2 and 4 above; the adjacent panel /wing 3 includes a mushroom-shaped pin/locking element 17  that moves into the slot / back-grip 22 of wing 2 and locks wing 3 into its closed position, the back-grip 22 is formed along the lock keeper/locking piece 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee Kwang-Seok (WO-2007075075-A1) hereinafter Lee, in view of Roto Frank AG (DE-202007011699-U1) hereinafter Frank 

Regarding claim 1, 
While Lee teaches a panel system (pg. 1, para. 1; a window and door system) comprising: 
a slidable panel (40) having a stile (Stile) and a rail (40a) which meet at a corner (panel corner) of the panel, the slidable panel being movably mountable within a frame (10) with the rail positioned adjacent a horizontal member (Horizontal member) of the frame, and an outer edge (Outer edge) of the rail facing toward the horizontal member of the frame, such that the slidable panel can be moved horizontally within the frame along the horizontal member; (as shown in figs.4-5, 7-12 and 28-30 and the annotate figure of fig. 27 below; pg. 13, para. 58, line 10; the slidable panel 40 moves along the horizontal member within the frame 10, and the slidable panel 40 has two rails a top rail /upper frame 40a and a bottom rail /lower frame 40b)
a corner drive mechanism (figs. 28-30; 150c, 150g, 150s, 151a collectively) carried by the slidable panel, the corner drive mechanism including a first portion (figs. 28-30; 150c and 150s collectively) extending (figs 28-30; pg. 22, para. 94; a force applied on the handle 150h to cause the side slide bar 150c to move up and down), and a second portion (figs. 28-30; 151a and 150s collectively) extending horizontally along the rail and operably linked to the first portion (figs. 28-30; flexible slider 150s links the first portion to the second portion within guides 150g)  so that the second portion is moved horizontally along the rail in response to movement of the first portion upwardly or downwardly along the stile (figs. 28-30 and the annotated figure of fig. 27 below; pg. 22-23; para. 94-95; the second portion moves along with the direction of movement of the first portion); 

But Lee does not teach a chassis fixedly attached to the slidable panel proximate the corner thereof, the chassis including a guideway; and a shootbolt, at least a portion of which is slidably received in the guideway, the shootbolt coupled to the first portion of the corner drive mechanism for movement therewith upwardly and downwardly, relative to the stile and the chassis, between a retracted position in which the shootbolt is recessed in the chassis, and an extended position in which the shootbolt extends beyond the chassis and outwardly beyond the outer edge of the rail.

Frank teaches a chassis (Chassis) fixedly attached to the slidable panel proximate the corner thereof (fig. 1-4), the chassis including a guideway (Guideway) [as shown in figs 2-3 and the annotated figure of fig. 2 above; the chassis is attached to wings 2 and 3 via fittings 7 and 8 at the panel corner, the guideway is part of the chassis structure]; and a shootbolt (14) , at least a portion (13) of which is slidably received in the guideway, the shootbolt coupled to the first portion of the corner drive mechanism for movement therewith upwardly and downwardly (as shown in figs. 1 and 3-4 and the annotated figure of fig. 2 above; para 20-23; the shoot bolt/edge bolt 14 plunges into a locking piece 15 on the fixed frame side, the edge bolt 14 is connected to the drive rod section 16 via locking piece 13 to move upwards to lock into the locking piece 15 and downwards to unlock), relative to the stile and the chassis, between a retracted position (Unlocked/downwards movement) in which the shootbolt is recessed in the chassis, and an extended position (Locked/upwards movement) in which the shootbolt extends beyond the chassis and outwardly beyond the outer edge of the rail (as shown in figs 1 and 3-4 and the annotated figure of fig.2 above; para. 22; the edge bolt 14 protruded upwards beyond the remaining connecting rod fitting 8 so that the edge bolt 14 can dip into the striker 15). 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lee by including a chassis and a shootbolt as disclosed by Frank because including a shoot-bolt with its chasses is a known, simple to use, and marketable safety feature that locks the panel to its frame and prevents burglars from breaking into the safe area.

    PNG
    media_image3.png
    988
    1136
    media_image3.png
    Greyscale

Regarding claim2, 
Lee as modified above teaches the panel system of claim 1, wherein the panel includes a handle (150h) that is operatively coupled to the corner drive mechanism and manually moveable to transmit the applied actuation force to the first portion of the corner drive mechanism (as shown in figs 28-30 and the annotated figure of fig. 27 above; pg. 23, para. 95-96; manually shifting the rotary handle 150h up and down will move the side slide bar 150c up and down in response to the handle movement).

Regarding claim 3, 
Lee as modified above teaches the panel system of claim 1, wherein the first and second portions of the corner drive mechanism constitute sections of a flexible band (150s) that extends along the stile, around the corner of the panel, and along the rail, and the shootbolt is coupled to the flexible band for movement therewith between the retracted position and the extended position (as shown in figs 28-30 and the annotated figures of figs 2 and 27 above; shootbolt 14 is coupled to the flexible band / flexible slide 150s which in turn is attached to the first portion  in its vertical section and to the second portion in its horizontal section and the bend section conforms to the panels corner so that that once the manual handle is shifted up and down, the shoot bolt will comply by shifting upwards/downwards).

Regarding claim 4, 
Lee as modified above teaches the panel system of claim 1, further comprising a stop (15) attachable to the horizontal member of the frame to interfere with the shootbolt when in the extended position to thereby limit movement of the sliding panel along the frame (as shown in the annotated figure of fig. 2 above; para.11, 20 and 22; the shootbolt /edge bolt 14 plunges into the stop/ locking piece 15 on the fixed frame side).

Regarding claim 5, 
Lee as modified above teaches the panel system of claim 1, wherein the retracted position corresponds to an unlocked configuration of the panel system (para. 6, 21; unlocked and opened), and the extended position corresponds to a locked configuration (para.11, 19, 20 and 22; edge bolt 14 moves upwards and goes into the stop /locking piece 15 to lock wing 2 and enable wing 3 to close so that the system is in a closed position) of the panel system (as shown in the annotated figure of fig. 2 above).

Regarding claim 6, 
Lee as modified above teaches the panel system of claim 1, wherein the guideway includes a first pathway width (W1) and a second pathway width (W2), and the shootbolt includes a section (flat section) having a first section width (W3) and a second section width (W4), wherein the first section width (W3) is sized to facilitate sliding engagement with the first pathway width (W1), and the second section width (W4) is sized to facilitate sliding engagement with the second pathway width (W2) [as shown in the annotated figure of fig. 4 below; the shoot bolt is able to slide into its guideway via the corresponding surfaces indicated by the widths (W3, W1) and widths (W4, W2)].

Regarding claim 7,
Lee as modified above teaches the panel system of claim 1, wherein the guideway includes a T-slot (as shown in the annotated figure of fig. 4 above, the two parallel walls PW1 and PW2 have inner parallel surfaces that are spaced apart by the guideways’ second pathway width W2, while the elongated opening 23 includes two parallel walls spaced apart by the first pathway width W1, the walls PW1 and PW2 construct a slot (shaded area S1) enclosed by the parallel walls PW1 and PW2 along the guideway. The slot S1 of width W2 connects to /merges with the narrower elongated guide opening /slot 23 of width W1, the cross section that is cut into the area enclose by both of wider S1 and narrower slot 23 and along the width W2 constructs a T-shaped slot).

Regarding claim 8, 
Lee as modified above teaches the panel system of claim 1, wherein the chassis includes a vertical section (vertical section) in which the guideway is located (as shown in the annotated figure of figs 2 and 4 above).

Regarding claim 9, 
Lee as modified above teaches the panel system of claim 8, wherein the vertical section includes one or more vertical mounting holes (as shown in the annotated figure of fig. 2 and 4 above; Vertical hole).

Regarding claim 10, 
Lee as modified above teaches the panel system of claim 8, wherein the chassis further includes a horizontal section (horizontal section) coupled to the vertical section and extending perpendicularly therefrom along the rail, the horizontal section including one or more horizontal mounting holes (horizontal hole) [as shown in the annotated figure of figs. 2 and 4 above; the horizontal section Is connected to the vertical section at a 90[Symbol font/0xB0] angle].

Lee as modified above does not teach through which a fastener attaches the chassis to the rail.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to understand that fasteners such as screws or bolts are required to attach the chassis to the rail.

Regarding claim 11, 
Lee as modified above teaches the panel system of claim 8, wherein: 
the vertical section includes an elongate opening (23) disposed at least partially along the guideway (as shown in the annotated figure of fig. 4 above); and
  14104699151.1 41832-12701 
the corner drive mechanism includes a pin (Pin) that extends outwardly from the first portion and through the elongate opening to engage a hole (Hole) in the shootbolt to operably couple the first portion to the shootbolt for co-movement (as shown in the annotated figure of fig. 2, 4 and 27 above; the pin goes through the first vertical portion, the slot 23,  and the shootbolt/edge bolt 14 to hold the edge bolt 14 onto the first portion and transmit the movement of the handle 150h as it is forced to rotate up/down).

Regarding claim 12,
Lee as modified above teaches the panel system of claim 1, wherein the shootbolt includes a hole (hole) and the corner drive mechanism includes a pin (pin) extending outwardly from the first portion and into the hole to operably couple the first portion of the corner drive mechanism to the shootbolt for co movement (as shown in the annotated figure of fig. 2, 4 and 27 above; the pin goes through the first vertical portion, the slot 23,  and the shootbolt/edge bolt 14 to hold the edge bolt 14 onto the first portion and transmit the movement of the handle 150h as it is forced to rotate up/down).

Regarding claim 13, 
Lee as modified above teaches the panel system of claim 1, wherein the rail of the panel is a top rail (as shown in figs.4-5, 7-12 and 28-30 and the annotate figure of fig. 27 above; pg. 13, para. 58, line 10; the slidable panel 40 has two rails, a top rail /upper frame 40a and a bottom rail /lower frame 40b)

Regarding claim 14, 
Lee as modified above teaches the panel system of claim 1, wherein the slidable panel includes a track  (Track) that extends vertically along an outer edge (outer edge 1 ) of the stile and horizontally along an outer edge (outer edge 2) of the rail, and the corner drive mechanism includes a flexible band (150s) positioned in the track for movement therealong and around the corner (as shown in figs.10,12, and 28-30 and the annotated figure of fig. 27 above; the rail and the stile walls construct a u-shaped groove that extends along the stile and the rail, the U-shaped grooves /outer edges interconnect to form a track for the corner drive mechanism to fit into and its flexible slider 150s to slide in-between guides 150g at the corner of the sliding panel).

Regarding claim 15, 
Lee as modified above teaches the panel system of claim 1, wherein the chassis includes a lock keeper (13) having a slot (22) sized to receive a movable lock pin (17) of an adjacent panel (3) (as shown in figs. 1 and 3 and the annotated figure of figs 2 and 4 above; the adjacent panel /wing 3 includes a mushroom-shaped pin/locking element 17  that moves into the slot / back-grip 22 of wing 2 and locks wing 3 into its closed position, the back-grip 22 is formed along the lock keeper/locking piece 13).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
George E. Heid (US-20090295173-A1) teaches of a multi-point locking assembly for a door mounted within a frame. 
Steven T. Weathersby (US-7275773-B1) teaches a door latch with a cylindrical casing and a T- shaped bolt.
Bruce A. Hagemeyer (US-20060150516-A1) teaches a door locking system with two shoot bolts and a dead bolt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAL SAIF/Examiner, Art Unit 3675
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675